Title: From George Washington to Major General Philemon Dickinson, 13 May 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dear Sir
                        Head Quarters Valley Forge 13th May 1778
                    
                    I have your favr of the 9th informing me of the destruction of the Frigates and private Vessels at Borden town. Upon the first intimation of this design I detattched General Maxwell with a strong party, in hopes that he would have reached the Delaware time enough to have given them some opposition, but they had compleated the Business and gone off by the time he reached the cross Roads. Had the Commissioners of the Navy taken my repeated advice last fall and scutled and sunk the Frigates, it would have taken so much time and labor to have weighed them that our force from all quarters could have been up to have prevented them.
                    
                    With our present force it is impossible to take a fixed post in Jersey. I first detatched Colo. shreve with his own Regt, since that I have reinforced him with Colo. Ogdens, and as my numbers increase here, I shall strengthen the Party in Jersey. They must for the present content themselves with moving about and acting according to Circumstances. I am &c.
                